The plaintiffs in error, hereinafter called defendants, were convicted in the district court of McIntosh county on a charge of adultery, and were each sentenced to serve a term of one year and one day in the state penitentiary.
An examination of the record discloses that the judgment and sentence was rendered on December 19, 1927. Extensions of time were granted to make and serve case-made, and the case-made was served on March 14, 1928, and was settled and signed on April 4, 1928, but such case-made was not lodged in this court until June 21, 1928, more than six months from the date of the rendition of the judgment and sentence. Section 2808, Comp. Stat. 1921, fixes the time within which an appeal from a conviction must be filed; the extreme limit of time is six months. Under the statute it has been uniformly held that, where the appeal is not filed within the time provided by law, this court does not acquire jurisdiction. This has been so often decided that citation of authorities is unnecessary.
The attempted appeal is dismissed.
DAVENPORT and CHAPPELL, JJ., concur. *Page 286